DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on March 15, 2021.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 recites the acronym “LCMs”. The expanded form of the acronym is required in at least the first instance. Appropriate correction is required. Claims 2-11 are also objected to for being dependent on Claim 1.
Claims 9 & 11 each recite the limitation “each additive….polymer adhesive”. To improve clarity of the claim, replacement of this limitation with language such as -each of the plurality of additives…..of the polymer adhesive- is recommended. Appropriate correction is required. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kulkarni et al. (US 2014/0262281).
With respect to Claim 1, Kulkarni discloses a method of reducing lost circulation in a severe loss zone of a wellbore (Kulkarni: Sections [0001]-[0003], [0005]-[0008] & [0031]; wherein a large loss zone is considered a severe loss zone as instantly claimed), the method comprising: introducing a drilling fluid comprising a liquid carrier, a weighting material (Kulkarni: Sections [0011]-[0014]) and a plurality of additives into the severe loss zone such that the plurality of additives become lodged in at least one fracture that defines the severe loss zone, the plurality of additives comprising cone-shaped LCMs comprising: a plurality of granular scrap tire particles; and a polymer/resin that is dispersed between the plurality of granular scrap tire particles (Kulkarni: Sections [0001]-[0014] & [0024]-[0026]); wherein a polymer/resin consolidating agent as disclosed is considered an adhesive that binds the plurality of granular scrap tire particles together as instantly claimed. To the extent there is any difference between the polymer/resin as disclosed and the polymer as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Claim Rejections - 35 USC § 103
Claims 3, 4 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0262281).
With respect to Claim 3, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches wherein it is known in the art to introduce drilling fluid and its components through a drill string disposed within the wellbore (Kulkarni: Section [0002]). As such, although the reference fails to explicitly disclose the method steps of Claim 1 in combination with introducing “through a drill string disposed within the wellbore” in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce the drilling fluid and its components as instantly claimed in order to yield predictable results in well treatment. 
With respect to Claim 4, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches wherein well treatment comprises the introduction of treatment fluids known to occur after drilling and introduction of the drilling fluid (Kulkarni: Sections [0002] & [0003]), any of which read on “a displacement fluid” as broadly claimed. As such, although the reference fails to explicitly disclose the method steps of Claim 1 in combination with “introducing a displacement fluid after introducing the drilling fluid” in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce a displacement fluid as instantly claimed in order to yield predictable results in well treatment. 
With respect to Claim 8, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches wherein the LCM is of any size and is selected for compatibility with the well operation (Kulkarni: Section [0026]). As such, although the reference fails to explicitly disclose a maximum linear dimension range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an LCM of any size, such as instantly claimed, in order to yield predictable results in well operations. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for treating lost circulation, and a finite number of identified, predictable solutions including introducing lost circulation additives of any size, and selected for compatibility with the well operation as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Kulkarni, one of ordinary skill in the art could have pursued any size, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 9, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches manipulating, calculating, experimenting etc. the LCM to have desired properties, and providing a suitable amount of consolidating agent to achieve desired results (Kulkarni: Sections [0001]-[0014] & [0024]-[0028]). As such, although the reference fails to explicitly limit the polymer/resin to a volume range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable and desired volume of polymer adhesive insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered, one of ordinary skill would recognize the optimal polymer adhesive volume to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for treating lost circulation, and a finite number of identified, predictable solutions including injecting an LCM comprising components as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Kulkarni, one of ordinary skill in the art could have pursued desired amounts/volumes of the components with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 10, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches wherein the LCM is of any size and is selected for compatibility with the well operation (Kulkarni: Section [0026]). As such, although the reference fails to explicitly disclose a base diameter range, slant length range and surface area range as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an LCM of any size/dimension/area, such as instantly claimed, in order to yield predictable results in well operations. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for treating lost circulation, and a finite number of identified, predictable solutions including introducing lost circulation additives of any size, and selected for compatibility with the well operation as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Kulkarni, one of ordinary skill in the art could have pursued any size/dimension/area, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0262281), in view of Baughman (US 4,191,254).
With respect to Claim 2, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1. The reference, however, fails to explicitly disclose “…drilling through the plurality of additives lodged in the severe loss zone to continue drilling the wellbore” as instantly claimed.
Baughman teaches methods of reducing lost circulation in a wellbore therein, wherein the loss zone is plugged with a suitable material and then drilling continued through the plug in order to prevent loss of drilling fluid via plugged areas and to avoid having to cease drilling (Baughman: Col. 1, Ln. 5-56; Col. 3, Ln. 10-23). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kulkarni with the aforementioned teachings of Baughman to plug with a desired LCM material and continue drilling through the plug in order to prevent undesired loss of drilling fluid via plugged areas and to avoid having to cease drilling. (Baughman: Col. 1, Ln. 5-56; Col. 3, Ln. 10-23).
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0262281), in view of McDaniel et al. (US 6,582,819).
With respect to Claims 5 & 6, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches employing a consolidating agent as taught by McDaniel (Kulkarni: Section [0025]); wherein McDaniel teaches materials such as polyurethane, which is further considered a reaction product as respectively claimed (McDaniel: Col. 1, Ln. 20-35; Col. 8, Ln. 10 through Col. 9, Ln. 35). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kulkarni with the aforementioned teachings of McDaniel to employ a polymer adhesive as respectively claimed in order to yield predictable results in well treatment. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0262281), in view of Nakamura et al. (US 6,472,461). 
With respect to Claim 7, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1. The reference, however, fails to disclose tire particles comprising at least one rubber as instantly claimed. 
Nakamura teaches rubber compositions for tires therein, wherein it is taught that tires conventionally comprise at least one rubber as instantly claimed (Nakamura: Col. 1, Ln. 5-15; Col. 4, Ln. 8-20). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kulkarni with the aforementioned teachings of Nakamura to employ a conventional tire rubber as instantly claimed in order to yield predictable results in treatment.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2014/0262281), in view of McDaniel et al. (US 6,582,819), further in view of Nakamura et al. (US 6,472,461).
With respect to Claim 11, Kulkarni discloses and/or teaches the method as provided above with respect to Claim 1, and further teaches manipulating, calculating, experimenting etc. the LCM to have desired properties, and providing a suitable amount of consolidating agent to achieve desired results (Kulkarni: Sections [0001]-[0014] & [0024]-[0028]). As such, although the reference fails to explicitly limit the polymer/resin to a volume range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable and desired volume of polymer adhesive insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered, one of ordinary skill would recognize the optimal polymer adhesive volume to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for treating lost circulation, and a finite number of identified, predictable solutions including injecting an LCM comprising components as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Kulkarni, one of ordinary skill in the art could have pursued desired amounts/volumes of the components with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Kulkarni further teaches employing a consolidating agent as taught by McDaniel (Kulkarni: Section [0025]); wherein McDaniel teaches materials such as polyurethane, which is further considered a reaction product as instantly claimed (McDaniel: Col. 1, Ln. 20-35; Col. 8, Ln. 10 through Col. 9, Ln. 35). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kulkarni with the aforementioned teachings of McDaniel to employ a polymer adhesive as instantly claimed in order to yield predictable results in treatment. 
Kulkarni, alone or in combination with McDaniel, however, fails to disclose tire particles comprising at least one rubber as instantly claimed. 
Nakamura teaches rubber compositions for tires therein, wherein it is taught that tires conventionally comprise at least one rubber as instantly claimed (Nakamura: Col. 1, Ln. 5-15; Col. 4, Ln. 8-20). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Kulkarni and McDaniel with the aforementioned teachings of Nakamura to employ a conventional tire rubber as instantly claimed in order to yield predictable results in treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood (US 2002/0010100) teaches methods of reducing lost circulation in a loss zone of a wellbore comprising introducing a fluid comprising scrap rubber particles.
Wood (US 2005/0113260) teaches methods of reducing lost circulation in a loss zone of a wellbore comprising introducing a fluid comprising rubber particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674